The 'opinion of the court was delivered hy


Mr. Justice Nott.

By an act of the provincial assembly, passed in the year 1747, (1 Brevard, 194) it is declared that “ if any person or persons, who shall commence or prosecute any action in any of the courts of law in this province, shall not recover above the sum of twenty pounds, current money, (being between twelve and thirteen dollars) such person or persons shall lose all his, her, or their costs of suit."
Mills, for motion, ■ Johnson, contra.
By the aet of 17G9, (P. L. 270) the judges were authorized to hear and determiae in a summary way, without a jury, all causes “ for any sum not exceeding twenty pounds sterling:” And by the fee bill established in 1791, an attorney is allowed twenty shillings “ for commencing and prosecuting or defend* ing a suit by summary process.” Under these several acts, it has been held that where a person brings an action arising ei ■contractu, and it shall appear on the trial that the plaintiffs demand did not exceed the sum of twenty pounds sterling, he shall be entitled to the costs of a summary process only.
But by the act of 1799, 1 Brevard, 194, it is enacted that hereafter in all actions of trespass to try titles to land, “ in all actions of trespass on the case, in all actions of trover, and in all actions of detinue, or any of them, brought to establish or to try the right of title in any kind of property,” if the plaintiff establishes his right of property therein, he shall in every such case recover - and have his full costs of suit, whenever the verdict shall be above four dollars.
The words of the act are so strong that they can not be resisted. If t' .ey had been made for this very case, they need not have been more explicit. It does indeed appear oppressive that in an action involving the right of property to the amount of five dollars only, the party should necessarily be subjected to twenty' dollars costs, and most frequently to three times that, amount. ’ It would be very desirable that the legislature should remedy the evil; but, the court can give no relief.
The motion must be granted. —
Richardson, Johnson, and Huger, Justices, concurred.